DETAILED ACTION

This office action is in response to the application filed on 8/31/2020.  Claims 1-20 are pending.  Claims 1-5, 7-16, and 18-20 are rejected.  Claims 6 and 17 are objected to. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0020185 to Wang et al. (“Wang”) in view of US Patent Application Publication 2018/0369040 to Sheth et al. (“Sheth”). 
Claim 1.  An airbag cushion assembly (Wang, Fig. 3), comprising an airbag cushion (Wang, Fig. 3, #10), and an inflation-deflation apparatus (Wang, Fig. 5, #11 and #17); wherein the inflation-deflation apparatus communicates with the airbag cushion (Wang, Fig. 5); the airbag cushion comprises a plurality of sub-airbags (Wang, Fig. 3, #100), and an airbag gap is formed between adjacent sub-airbags of the plurality of sub-airbags (gaps can be seen between zones and between individual air cells in Wang Figs. 11-13); and the inflation-deflation apparatus is provided with at least one exhaust port, the at least one exhaust port is provided in the airbag gap (Wang does not teach exhaust ports that are located in the gap between air cells; however Sheth discloses a similar air cushion apparatus which teaches this feature with air emitters between cells seen at #190 and #200 in Fig. 1; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the air emitter system of Sheth to the apparatus of Wang for the predictable benefit of using oxygen for treating pressure sores as is discussed in Sheth paragraph [0010]), and the inflation-deflation apparatus is configured to inflate and deflate the airbag cushion (Wang’s invention inflates and deflates the airbag cells, see Fig. 5 and Abstract).
Claim 2.  The airbag cushion assembly according to claim 1, wherein, the inflation-deflation apparatus comprises an air pump (Wang, paragraph [0054]), an inflation-deflation pipe, and an exhaust pipe, wherein the at least one exhaust port is provided on the exhaust pipe (Wang discloses multiple air ducts, each with a respective valve; see Abstract); the air pump communicates with the airbag cushion through the inflation-deflation pipe, and the air pump is configured to inflate and deflate the airbag cushion; and the exhaust pipe is disposed in the airbag gap, and the inflation-deflation pipe communicates with an external environment through the exhaust pipe (the apparatus of Wang is capable of inflation and deflation as claimed).
Claim 3.  The airbag cushion assembly according to claim 2, wherein, the airbag cushion is provided with a first-direction airbag gap and a second-direction airbag gap (Wang, Fig.s 11-13 discloses gaps between cells and zones, which are in both horizontal and vertical directions), and the first-direction airbag gap and the second-direction airbag gap intersect (Wang, Figs. 11-13); a quantity of at least one exhaust port is at least two (Sheth, Fig. 1 discloses multiple exhaust ports #’s 190 and 200); and the exhaust pipe is disposed in the first-direction airbag gap and/or the second-direction airbag gap (Sheth teaches rods #180 which contain air emitter ports), and the at least one exhaust port is provided at an intersection (Sheth, emitters #’s 190 and 200 are located at intersections of vertical and horizontal gaps between the air cells) of the first-direction airbag gap and the second-direction airbag gap.
Claim 4.  The airbag cushion assembly according to claim 2, wherein, the inflation-deflation apparatus further comprises a first switch mechanism, and the first switch mechanism is disposed on the exhaust pipe; and the first switch mechanism is configured to open or close a passageway between the airbag cushion and the exhaust pipe (the apparatus of Wang comprises multiple ducts and valves, disclosed in the Abstract, including valves that allow deflation and which read on Applicant’s “first switch mechanism”).
Claim 5.  The airbag cushion assembly according to claim 2, wherein, the inflation-deflation apparatus further comprises a second switch mechanism, the air pump separately communicates with the airbag cushion and the external environment by the second switch mechanism to inflate and deflate the airbag cushion (Wang discloses prior art knowledge of a “second switch mechanism” at least as valves #42 and 44 in Fig 1A, or alternatively “inflating air valve 26” in Fig. 2B).
Claim 7.  The airbag cushion assembly according to claim 2, wherein, the airbag cushion comprises an inflatable and deflatable airbag region, and the inflatable and deflatable airbag region comprises a plurality of airbag sub-regions, wherein the plurality of airbag sub-regions do not communicate with each other; the inflation-deflation apparatus further comprises a motor and a switching valve connected to the motor, and the motor is configured to drive the switching valve to open a passageway between the air pump and each airbag sub-region of the plurality of airbag sub-regions (Wang teaches multiple sub-zones in Figs. 11-13).
Claim 8.  The airbag cushion assembly according to claim 7, wherein, the switching valve comprises a main port and a plurality of auxiliary ports, and the inflation- deflation pipe comprises a main pipe and an auxiliary pipe, wherein the main pipe communicates with the main port, and the auxiliary pipe communicates with the plurality of auxiliary ports; and the main port of the switching valve communicates with the air pump through the main pipe, and the plurality of auxiliary ports of the switching valve correspondingly communicate with the plurality of airbag sub-regions through the auxiliary pipe (Wang teaches pipes that are capable of inflating sub-zones; see Fig. 3, or alternatively Fig. 2B).
Claims 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0020185 to Wang et al. (“Wang”) and US Patent Application Publication 2018/0369040 to Sheth et al. (“Sheth”), in view of US Patent Application Publication 2011/0010014 to Oexman et al. (“Oexman”).
Claim 9.  An intelligent pressure sore prevention cushion, comprising the airbag cushion assembly according to claim 1, an environment monitoring apparatus (Oexman Fig. 1, #112; Wang does not teach an environmental monitoring apparatus, however Oexman teaches such an apparatus which monitors various environmental characteristics, such as the pressure in the mattress, or the ambient temperature of a bedroom, see paragraph [0068]; it would have been obvious to provide the invention of Wang with the capabilities of Oexman to monitor and adjust temperature in order to maximize a user’s comfort, and additionally the combination of the apparatus of Wong with the sensors and controller of Oexman would have simply been the use of a known technique with a known device to yield predictable and obvious results), and a control apparatus (Wong, Fig. 5, #12; alternatively, Oexman, Fig. 1, #110); wherein the airbag cushion assembly and the environment monitoring apparatus are separately connected to the control apparatus; the environment monitoring apparatus is configured to collect environmental information; and the control apparatus is configured to control, based on the environmental information, the inflation-deflation apparatus to perform inflation and deflation (the apparatus of Oexman performs changes in pressure within the bed mattress based on collected data; see paragraph [0047]).
Claim 10.  The intelligent pressure sore prevention cushion according to claim 9, wherein, the environment monitoring apparatus comprises at least one selected from the group consisting of a weight sensor, a pressure sensor, a temperature sensor, and a humidity sensor (see at least Oexman paragraphs [0040] and [0068]).
Claim 11.  The intelligent pressure sore prevention cushion according to claim 9, further comprising a vital sign monitoring apparatus connected to the control apparatus, wherein the vital sign monitoring apparatus is configured to monitor vital sign information of a patient, and send the vital sign information to the control apparatus; and the control apparatus controls the airbag cushion assembly based on the vital sign information (Oexman, paragraphs [0040]-[0041])..
Claim 12.  A monitoring system, comprising the intelligent pressure sore prevention cushion according to claim 9 and an external device (Oexman anticipated transmitting data to an external device, such as “a computer readable medium” that is at “a remote location using the internet or over a wired/wireless network”; see Oexman paragraph [0059]); wherein the intelligent pressure sore prevention cushion is connected to the external device; the intelligent pressure sore prevention cushion sends the environmental information to the external device; and the external device controls the intelligent pressure sore prevention cushion based on (Oexman see at least paragraphs [0041] and [0065]) the environmental information.
Claim 13.  The intelligent pressure sore prevention cushion according to claim 9, wherein, the inflation-deflation apparatus comprises an air pump, an inflation-deflation pipe, and an exhaust pipe, wherein the at least one exhaust port is provided on the exhaust pipe; the air pump communicates with the airbag cushion through the inflation-deflation pipe, and the air pump is configured to inflate and deflate the airbag cushion; and the exhaust pipe is disposed in the airbag gap, and the inflation-deflation pipe communicates with an external environment through the exhaust pipe (Wang teaches pipes that are capable of inflating sub-zones; see Fig. 3, or alternatively Fig. 2B).
Claim 14.  The intelligent pressure sore prevention cushion according to claim 13, wherein, the airbag cushion is provided with a first-direction airbag gap and a second-direction airbag gap (Wang, Fig.s 11-13 discloses gaps between cells and zones, which are in both horizontal and vertical directions), and the first-direction airbag gap and the second-direction airbag gap intersect (Wang, Figs. 11-13); a quantity of at least one exhaust port is at least two (Sheth, Fig. 1 discloses multiple exhaust ports #’s 190 and 200); and the exhaust pipe is disposed in the first-direction airbag gap and/or the second-direction airbag gap (Sheth teaches rods #180 which contain air emitter ports), and the at least one exhaust port is provided at an intersection (Sheth, emitters #’s 190 and 200 are located at intersections of vertical and horizontal gaps between the air cells) of the first-direction airbag gap and the second-direction airbag gap.
Claim 15.  The intelligent pressure sore prevention cushion according to claim 13, wherein, the inflation-deflation apparatus further comprises a first switch mechanism, and the first switch mechanism is disposed on the exhaust pipe; and the first switch mechanism is configured to open or close a passageway between the airbag cushion and the exhaust pipe (the apparatus of Wang comprises multiple ducts and valves, disclosed in the Abstract, including valves that allow deflation and which read on Applicant’s “first switch mechanism”).
Claim 16.  The intelligent pressure sore prevention cushion according to claim 13, wherein, the inflation-deflation apparatus further comprises a second switch mechanism, the air pump separately communicates with the airbag cushion and the external environment by the second switch mechanism to inflate and deflate the airbag cushion (Wang discloses prior art knowledge of a “second switch mechanism” at least as valves #42 and 44 in Fig 1A, or alternatively “inflating air valve 26” in Fig. 2B).
Claim 18.  The intelligent pressure sore prevention cushion according to claim 13, wherein, the airbag cushion comprises an inflatable and deflatable airbag region, and the inflatable and deflatable airbag region comprises a plurality of airbag sub-regions, wherein the plurality of airbag sub-regions do not communicate with each other; the inflation-deflation apparatus further comprises a motor and a switching valve connected to the motor, and the motor is configured to drive the switching valve to open a passageway between the air pump and each airbag sub-region of the plurality of airbag sub-regions (Wang teaches multiple sub-zones in Figs. 11-13).
Claim 19.  The intelligent pressure sore prevention cushion according to claim 18, wherein, the switching valve comprises a main port and a plurality of auxiliary ports, and the inflation- deflation pipe comprises a main pipe and an auxiliary pipe, wherein the main pipe communicates with the main port, and the auxiliary pipe communicates with the plurality of auxiliary ports; and the main port of the switching valve communicates with the air pump through the main pipe, and the plurality of auxiliary ports of the switching valve correspondingly communicate with the plurality of airbag sub-regions through the auxiliary pipe (Wang teaches pipes that are capable of inflating sub-zones; see Fig. 3, or alternatively Fig. 2B).
Claim 20.  The intelligent pressure sore prevention cushion according to claim 13, wherein, the environment monitoring apparatus comprises at least one selected from the group consisting of a weight sensor, a pressure sensor, a temperature sensor, and a humidity sensor (see at least Oexman paragraphs [0040] and [0068]).



Discussion of allowable subject matter

Claims 6 and 17 are allowable and objected to as depending from a rejected claim.  Applicant’s claims 6 and 17 are directed toward a set of structures including a first and second three-way valve, which are not found in the prior art.  Applicant’s independent claim 1 would be allowable over the prior art if amended to included the limitations allowable claims 6 and 17 and the limitations of intervening claims 2 and 5 or intervening claims 9, 13 and 16.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673